 Case 2:21-cr-20105-GCS-RSW ECF No. 1, PageID.1 Filed 02/11/21 Page 1 of 6




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

United States of America,
                                       Case: 2:21−cr−20105
                                       Assigned To : Steeh, George Caram
       Plaintiff,
                                       Referral Judge: Whalen, R. Steven
                                       Assign. Date : 2/11/2021
v.                                     Description: INFO USA V. ALMALIKY (NA)

D-1 Abdulsamad Almaliky,                      Violations:
                                              18 U.S.C. §§ 1343; 2
     Defendant.
________________________________/

                                 INFORMATION

THE UNITED STATES ATTORNEY CHARGES

                                   COUNT ONE
                    18 U.S.C. § 1343 – Wire Fraud; 18 U.S.C. § 2

D-1 Abdulsamad Almaliky

             Beginning in or around March 2014 and continuing through on or

about March 15, 2016, in Wayne County, in the Eastern District of Michigan, and

elsewhere, defendant ABDULSAMAD ALMALIKY knowingly devised and

executed a scheme or artifice to defraud and to obtain money from the United

States Department of Agriculture’s Food and Nutrition Service by means of

materially false and fraudulent pretenses, representations, and promises.

             At all times relevant to this Information, the defendant was either the

actual owner, the beneficial owner and operator, or an employee of Sumer
 Case 2:21-cr-20105-GCS-RSW ECF No. 1, PageID.2 Filed 02/11/21 Page 2 of 6




Supermarket (the Market), located at 6000 Chase Road, Dearborn, Michigan, in the

Eastern District of Michigan.

             During the above period, the Market was authorized to accept SNAP

benefits (formerly known as food stamp benefits), which can only be used to

purchase certain eligible food items. SNAP benefits were and are funded by the

United States Department of Agriculture (USDA), through its Food and Nutrition

Service (FNS).

             As a participating food retailer in the SNAP program, the Market had

on its premises a computerized Electronic Benefit Terminal (EBT) to process

electronic benefit transactions under the SNAP program.

             In executing the scheme to defraud, the defendant purchased or

directed the purchase of Supplemental Nutrition Assistant Programs (SNAP)

benefits from SNAP beneficiaries in violation of program regulations.

             Specifically, the defendant provided SNAP beneficiaries cash, and/or

non-eligible food items for their SNAP benefits at a discounted rate; that is,

defendant purchased SNAP benefits from SNAP beneficiaries for less than 100%

of their value, and then obtained 100% of their value from FNS by fraudulently

processing the transactions, through the EBT at the market, as though defendant

had sold eligible food items to the SNAP beneficiaries at the market and was

eligible for reimbursement.

                                          2
 Case 2:21-cr-20105-GCS-RSW ECF No. 1, PageID.3 Filed 02/11/21 Page 3 of 6




             Defendant either conducted the above-described fraudulent SNAP

transactions himself or caused employees to conduct them while acting under

defendant’s direction.

             Every SNAP transaction through an EBT at the Market resulted in the

transmission of electronic data, by wire, from the State of Michigan to another

state and subsequently generated return transmissions from that other state back to

Michigan. This activity therefore caused the knowing transmission, via wire, of

various writings, signs, signals, pictures, or sounds in interstate commerce.

             When defendant and his employees acting under his direction

conducted these EBT transactions, as described above, defendant knew that federal

law prohibited the sale of SNAP benefits for cash. It was because of this

knowledge that Defendant and his employees fraudulently disguised the purchase

of SNAP benefits as the purchase of eligible food items.

             All in violation of Title 18, United States Code, Section 1343.

                        FORFEITURE ALLEGATION
                  18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461

             The allegations contained in Count One of this Information are hereby

re-alleged and incorporated by reference for the purpose of alleging forfeiture

pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461.

             As a result of violating Title 18, United States Code, as set forth in

this Information, Defendant shall forfeit to the United States any property, real or
                                          3
 Case 2:21-cr-20105-GCS-RSW ECF No. 1, PageID.4 Filed 02/11/21 Page 4 of 6




personal, constituting, or derived from, any proceeds obtained, directly or

indirectly, as a result of such violation, pursuant to Title 18, United States Code,

Sections 981(a)(1)(c) and/or 982(a), and Title 28, United States Code, Section

2461.

             Substitute Assets: If the property described above as being subject to

forfeiture, as a result of any act or omission of Defendant:

             a. Cannot be located upon the exercise of due diligence;

             b. Has been transferred or sold to, or deposited with, a third party;

             c. Has been placed beyond the jurisdiction of the Court;

             d. Has been substantially diminished in value; or

             e. Has been commingled with other property that cannot be divided
                without difficulty;

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), and Title 28, United

States Code, Section 2461(c).

             Money Judgment: Upon conviction of the violation alleged in this

Information, the United States will seek a forfeiture money judgment against

Defendants in an amount equal to the total amount of proceeds obtained as a result




                                           4
 Case 2:21-cr-20105-GCS-RSW ECF No. 1, PageID.5 Filed 02/11/21 Page 5 of 6




of Defendant's violations of Title 18, United States Code, Section 1343 as alleged

in this Information.




Saima S. Mohsin
Acting United States Attorney


s/John K. Neal
JOHN K. NEAL
Chief, White Collar Crime Unit

s/Ryan A. Particka
RYAN A. PARTICKA
Assistant United States Attorney



Dated: February 10, 2021




                                         5
                              Case 2:21-cr-20105-GCS-RSW ECF No. 1, PageID.6 Filed 02/11/21 Page 6 of 6


              8QLWHG6WDWHV'LVWULFW&RXUW                        &ULPLQDO&DVH&RYHU6KHHW &DVH1XPEHU
              (DVWHUQ'LVWULFWRI0LFKLJDQ                                                                              21-20105
 
 
             127(,WLVWKHUHVSRQVLELOLW\RIWKH$VVLVWDQW86$WWRUQH\VLJQLQJWKLVIRUPWRFRPSOHWHLWDFFXUDWHO\LQDOOUHVSHFWV
 
        
  &RPSDQLRQ&DVH,QIRUPDWLRQ                                                                      &RPSDQLRQ&DVH1XPEHU

              7KLVPD\EHDFRPSDQLRQFDVHEDVHGXSRQ/&U5 E                             -XGJH$VVLJQHG
         
                                       <HV                 1R                                     $86$¶V,QLWLDOV
 
                      &DVH7LWOH86$Y Abdulsamad Almaliky
 
 
                      &RXQW\ZKHUHRIIHQVHRFFXUUHG Wayne
 
 
                      &KHFN2QH                   )HORQ\                                 0LVGHPHDQRU                                   3HWW\
 
                                     ,QGLFWPHQW ✔ ,QIRUPDWLRQ QRSULRUFRPSODLQW
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQSULRUFRPSODLQW>&DVHQXPEHU@
                                     ,QGLFWPHQW   ,QIRUPDWLRQ EDVHGXSRQ/&U5 G [Complete Superseding section below].
 
         6XSHUVHGLQJ&DVH,QIRUPDWLRQ
 
 
         6XSHUVHGLQJWR&DVH1R                                                                          -XGJH
 
                      
                               &RUUHFWVHUURUVQRDGGLWLRQDOFKDUJHVRUGHIHQGDQWV
                               ,QYROYHVIRUSOHDSXUSRVHVGLIIHUHQWFKDUJHVRUDGGVFRXQWV
                               (PEUDFHVVDPHVXEMHFWPDWWHUEXWDGGVWKHDGGLWLRQDOGHIHQGDQWVRUFKDUJHVEHORZ
 
                                'HIHQGDQWQDPH                                             &KDUJHV                      3ULRU&RPSODLQW LIDSSOLFDEOH 
     
     
     
     
     
     
             3OHDVHWDNHQRWLFHWKDWWKHEHORZOLVWHG$VVLVWDQW8QLWHG6WDWHV$WWRUQH\LVWKHDWWRUQH\RIUHFRUGIRU
             WKHDERYHFDSWLRQHGFDVH
     
     
                      February 10, 2021                                            Ryan A. Particka
                                 'DWH                                             Ryan A. Particka
                                                                                   $VVLVWDQW8QLWHG6WDWHV$WWRUQH\
                                                                                   :)RUW6WUHHW6XLWH
                                                                                   'HWURLW0,
                                                                                   3KRQH(313) 348-8178
                                                                                   )D[ (313) 226-2873
                                                                                   (0DLODGGUHVVRyan.particka@usdoj.gov
                                                                                   $WWRUQH\%DU
     
    &RPSDQLRQFDVHVDUHPDWWHUVLQZKLFKLWDSSHDUVWKDW  VXEVWDQWLDOO\VLPLODUHYLGHQFHZLOOEHRIIHUHGDWWULDORU  WKHVDPH
  RUUHODWHGSDUWLHVDUHSUHVHQWDQGWKHFDVHVDULVHRXWRIWKHVDPHWUDQVDFWLRQRURFFXUUHQFH&DVHVPD\EHFRPSDQLRQFDVHV
HYHQWKRXJKRQHRIWKHPPD\KDYHDOUHDG\EHHQWHUPLQDWHG
                                                                                                                                                              5/16
